TYSON, C. J.
The appellant, a dealer in junlt, was convicted for violating an ordinance of the city of Annis-ton regulating the selling and pur chasing, of junk or secondhand goods or articles of a certain character described in the ordinance. He is charged with having purchased one of the articles named in the ordinance from a person who had not complied with its requirement as to having a certificate from the chief of police of that city. Under the ordinance, every person who sells or offers for sale any junk or secondhand goods or articles of a designated description, except persons or corporations engaged in the manufacture of brass goods, pig iron, cast *152iron pipe, belting, and mining cars or other cars, is required to obtain from the -chief of police of said city a certificate stating the amount, the description, and name of the seller of the goods offered for sale, and authorizing the sale of said goods; and every dealer in junk or secondhand goods is inhibited. from purchasing any of said articles from any one not having' the required certificate of the chief of police. The competency of legislative authority on the part of the city to pass the ordinance, or the fact that it was regularly ordained by the municipality, is not questioned. The objection urged against its validity is that it is discriminatory, and therefore void.
This objection seems to be based upon the fact that certain named manufacturers are exempted from the operation of the ordinance. It is undoubtedly the law that ordinances must be fair, impartial, and uniform in their operation, and that an ordinance cannot make a particular act penal when done by one person and impose no penalty for the same act done under like circumstances by another. But laws relating to persons and things as a class, and not to person or things of a class, are common, and usually upheld. The law will he held valid if it operates equally upon all subjects within the class for which the rule is applied. As said by the Supreme Court of the United States in Soon Hing v. Crowley, 113 U. S. 708, 709, 5 Sup. Ct. 730, 28 L. Ed. 1145. “The specific regulation of one kind of business, which may be necessary for the protection of the public, can. never be a just ground of complaint because like restrictions are not imposed upon other business of a different kind. The discriminations which are open to objection are those where persons engaged in the same business are subject to different restrictions, or are held entitled to different privileges under the same conditions. It is *153only then that the discrimination can be said to impair that equal right which all can claim in the enforcement of the laws.” See, also, McQuillin on Municipal Ordinances, § 198. It is scarcely necessary to say that the business of a junk dealer and that of a manufacturer of the articles named in the ordinance are not of, and do not belong to, the same class of business or trade, are entirely different, and therefore they are not circumstanced alike with respect to the matter sought to be regulated by the ordinance. The manifest purpose of the ordinance is so clear as to need no comment. It is clear to us, under the principles announced, that the ordinance is valid as a police regulation.
The remaining point urged against the correctness of the judgment of conviction is that the fourth section of the ordinance, which prescribes the penalty, requires that it should have been shown on the trial (which was not done) that defendant violated both section 1 and section 2 of the ordinance. In other words, the contention, in its last analysis, leads to the proposition that it was necessary to prove upon the trial that the defendant sold to himself the junk and bought from himself the same junk, without first obtaining as seller the requisite certificate. This would amount to a legal impossibility, and such construction, if adopted, would practically nullify the ordinance, which cannot be done by construction without violating cardinal principles governing construction of statutes. See, on this point, the following cases: People v. Sweetser, 1 Dak. 308, 46 N. W. 452; State v. Myers, 10 Iowa, 448; State v. Smith, 46 Iowa, 670; Miller v. State, 3 Ohio St. 476; Streeter v. State, 69 Ill. 595; Porter v. State, 58 Ala. 66.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.